LAWRENCE MARK STERN, Attorney At Law
100 Hudson Street, #6A, New York, New York 10013
212-925-6863 fax 212-925-6850 lmstern@verizon.net

 

December 17, 2019

Hon. Paul A. Crotty

United States District Court

Southern District of New York 2 /af wih
500 Pearl Street Re: US v. Kosic (Nunez)

New York, NY 10007 18 Cr. 30 PAC Ap nd unl

Dear Judge Crotty,

I have been assigned by the Second Circuit to represent’ al Nt

Michael Nunez in his appeal to that Court from the judgment of IN ir

conviction against him for narcotics conspiracy. Pursuant to the -

representation, I must review the transcripts of the following ~~~ ~~~
_proceedings: 3/26/18, 3/28/ 18, 5/30/18, 9/6/18, 11/2/18, and 3/8/19. The 2

respective Court Reporters for these proceedings will req

ourt’s-order for their reprodiction pursuant to the Criminal Justice
Act. If Your Honor will so order, I believe that your endorsement to
that effect on this letter should suffice for the Reporters to produce the
transcripts to me.

Thank you for your attention.

Respectfully,
S/Lawrence Mark Stern

LAWRENCE MARK STERN

 
